Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     ALLOWANCE                                      
1.    Claims 1-9 and 13-16 are allowable while 10-12 and 17-19 are cancelled. 
2.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation ofReply to Office Action of May 13, 2022 a kitchen for installation in an aircraft is separated into an upper structure and a lower substructure which are separated by the work top, wherein the condenser housing and at least one of the plurality of evaporators within the respective evaporator housing are located wholly within the upper structure, wherein at least one of the plurality of evaporators within the respective evaporator housing is located wholly within the lower substructure, and wherein the kitchen further comprises both: a coolable trolley compartment, which is to be cooled and is arranged beneath the work top of the kitchen, wherein the second installation space of the cooling arrangement is arranged in a position adjacent to the coolable trolley compartment or is integrated in the coolable trolley compartment, and a coolable kitchen compartment, which is to be cooled and is arranged above the work top of the kitchen, wherein the second installation space of the cooling arrangement is arranged in a position adjacent to the coolable kitchen compartment or is integrated in the coolable kitchen compartment.
3.     Closest prior art: Schalla (US 2016/0340044) discloses a kitchen (i.e. galley area 104 is being considered as kitchen; Fig. 1) configured for installation in an aircraft (106, aircraft; Fig. 1) comprising a cooling arrangement (116, refrigeration system, refer to Figs. 1- 5) wherein the cooling arrangement (116) comprises a cooling circuit (heat exchange loop 118) configured to have a cooling medium (coolant fluid, refer to par. 29) flowing through the cooling circuit (118) and in which a condenser (corresponding to a chiller 130 and accumulator 162 is being considered as condenser since a circulating fluid’s heat being dissipated in the chiller via return line 134, and since the refrigeration system 116 can be a vapor cycle chiller, refer to par. 18; Figs. 2-5) and a plurality of evaporators (corresponding to heat exchangers 140 including heat exchanger coils 136 are being considered as a plurality of evaporators since they supply cold air to the cart compartment 102, and since the refrigeration system 116 can be a vapor cycle chiller, refer to par. 18; Figs. 2 and 4) are arranged, comprising the condenser (130) being arranged in a first installation space (i.e. upper space portion of galley area 104; refer to par. 18) which is configured to form a first sub-region (i.e. part of upper space where the condenser 130 of cooling arrangement 116 installed; refer to par. 18) of the kitchen (as can be seen in Figs. 2 or 3; par. 18), each of the plurality of evaporators (140/136) being formed separately from the condenser (as can be seen in Fig. 4), and being arranged in a second installation space (i.e. lower space portion of galley area 104) which is configured to form a second sub-region (i.e. part of a space where the evaporator 140/136 installed) of the kitchen (as can be seen in Figs. 2 or 3), a compressor (pump 160 is being considered as compressor; Fig. 4), a first fluid (i.e. cold air passing through condenser) which is configured to absorb heat from the cooling medium flowing through the condenser, a second delivery device (fan 146 is being considered as second delivery device; Fig. 4) which is configured to deliver through each of the plurality of evaporators (140/136) a second fluid (i-e. warm air coming out of food or beverages inside trolley 102 passing through evaporator 140/136 is being considered as second fluid), which is configured to dissipate heat from the cooling medium flowing through each of the plurality of evaporators (140/136), (refer to par. 25), wherein the second delivery device is a fan (fan 146) or a pump (Fig. 4), wherein the first installation space (upper space portion of galley area 104) of the cooling arrangement (116) is arranged wholly below a top (124) of the kitchen (refer to par. 18).
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                   Conclusion 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763